 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 1 of 31



                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MINNESOTA


Atlantic Casualty Insurance Company,                               Court File No.:
a North Carolina Company,                                                   Judge:
                                                  Case Type: Declaratory Judgment
                             Plaintiff,

v.


Viking Roofing & Remodeling, LLC,
a Minnesota Limited Liability
Corporation,                                    PLAINTIFF ATLANTIC
                                               CASUALTY INSURANCE
James England, an individual, residing              COMPANY’S
                                                  COMPLAINT FOR
in Minnesota,                                      DECLARATORY
                                                    JUDGMENT
Benny’s Roofing LLC, a Minnesota
Limited Liability Corporation,

Benedicto Palchizaca Tenezaca aka
Benedicto Penezaca, an individual,
residing in Minnesota,

Twin Cities Roofing and Supply, LLC,
a Minnesota Limited Liability
Corporation,

Cielo Partners, LLC, a Minnesota
Limited Liability Corporation, and

Cielo Partners II, LLC, a Minnesota
Limited Liability Corporation,

Defendants.

       PLAINTIFF ATLANTIC CASUALTY INSURANCE COMPANY, by

and through its attorneys, Aaron M. Simon and MEAGHER + GEER, PLLP, files this

Complaint, (“Complaint”), seeking a declaration of the rights, interests, duties, and
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 2 of 31



responsibilities of the parties to this lawsuit under certain policies of insurance, as

more specifically described below (see Section III below), issued to Defendants

Viking Roofing & Remodeling LLC and/or James England; and Defendants

Benny’s Roofing LLC and/or Benedicto Penezaca, and state and allege as follows:


                                  I.     PARTIES

       1.     Plaintiff Atlantic Casualty Insurance Company (“ACIC”) is an

insurance company organized under the laws of the state of North Carolina with

its principal place of business located at 400 Commerce Court, Goldsboro, North

Carolina 27534.

       2.     Defendant Viking Roofing & Remodeling, LLC, is an inactive
Minnesota Limited Liability Corporation with its principal place of business,
Registered Office Address, and Principal Executive Office Address located at
2907 – 185th Lane N.E., East Bethel, Minnesota 55092.
       3.     Defendant James England is an individual, a Minnesota resident, and
the owner of Viking. (Hereinafter Defendant Viking Roofing & Remodeling, LLC
and Defendant James England will be collectively referred to as “Viking”).
       4.     Upon information and belief Defendant James England resides at
2907 – 185th Lane N.E., East Bethel, Minnesota 55092
       5.     Defendant Benny’s Roofing LLC, is a Minnesota Limited Liability
Corporation with its principal place of business and Registered Office Address
located at 3500 11th Ave South, Minneapolis, Minnesota 55407; and its Principal
Executive Office Address located 2050 Angell Rd Sunfish Lake, Minnesota
55118–5511.




                                          2
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 3 of 31



       6.         Defendant Benedicto Palchizaca Tenezaca aka Benedicto Penezaca,
is an individual, a Minnesota resident, and the owner of Benny’s. (Hereinafter
Defendant Benedicto Palchizaca Tenezaca aka Benedicto Penezaca and Defendant
Benny’s Roofing LLC shall collectively be referred to as “Benny’s”.)
       7.         Upon information and belief Defendant Benedicto Palchizaca
Tenezaca aka Benedicto Penezaca resides at 2050 Angell Rd Sunfish Lake,
Minnesota 55118–5511
       8.         Twin Cities Roofing and Supply, LLC (“TCRS”) is a Minnesota
Limited Liability Corporation with its principal place of business, Registered
Office Address, and Principal Executive Office Address located at 4550 Main
Street N.E., Minneapolis, Minnesota 55421; and TCRS’ manager is Gerry Stock.
       9.         Cielo Partners, LLC, is a Minnesota Limited Liability Corporation
with its principal place of business, Registered Office Address, and Principal
Executive Office Address located at 3601 - 18th Street South, Ste. 103, St. Cloud,
Minnesota 56301. Cielo Partners, LLC’s manager is Jeffrey Drown.
       10.        Cielo Partners II, LLC, is a Minnesota Limited Liability Corporation

with its principal place of business, Registered Office Address, and Principal

Executive Office Address located at 3601 - 18th Street South, Ste. 103, St. Cloud,

Minnesota 56301. Cielo Partners II, LLC’s manager is Jeffrey Drown.

       11.        ACIC, Viking, Benny’s, TCRS, Cielo Partners, LLC, and Cielo

Partners II, LLC shall hereinafter in this Complaint be referred to as the “Parties”.

            II.     JURISDICTION, VENUE, & NATURE OF ACTION

       12.        This Complaint is brought pursuant to the Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202 and Rule 57 of the Federal Rules of Civil

Procedure.


                                            3
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 4 of 31



       13.    This Court has subject matter jurisdiction over the Parties and this

action under 28 U.S.C. § 1332 (Diversity of Citizenship), and 28 U.S.C. §§ 2201

and 2202 (Declaratory Judgment).

       14.    Plaintiff is a North Carolina company and all the Defendants are

Minnesota Limited Liability companies or Minnesota residents.

       15.    Excluding interest and costs the amount in controversy in this matter

exceeds $75,000.

       16.    This Court has personal jurisdiction over the individual Defendants

James England and Benedicto Palchizaca Tenezaca aka Benedicto Penezaca

because they are both residents of the State of Minnesota.

       17.    This Court has personal jurisdiction over Viking Roofing &

Remodeling, LLC; Benny’s Roofing, LLC; TCRS; Cielo Partners, LLC; and Cielo

Partners II, LLC because they are all Minnesota Limited Liability Corporations

located and based in Minnesota.

       18.    Venue is proper in the United States District Court for the District of

Minnesota under 28 U.S.C. § 1332 (Diversity) and 28 U.S.C. § 1391 (Venue),

because all the Defendants are residents of Minnesota, and/or a substantial part, if

not all, of the events giving rise to the claims and issues involved in this matter

occurred in Minnesota.

       19.    All parties with an interest in the outcome of this matter have been

made a party to this action.




                                         4
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 5 of 31



       20.     This Complaint seeks an order from the Court declaring the rights,

obligations, responsibilities, duties, and interests of ACIC and the Parties with

respect to the duty of ACIC to defend, the scope of coverage provided by ACIC if

any, and ACIC’s duty to indemnify Viking and Benny’s in connection with

allegations and claims made, (including but not necessarily limited to allegations

and claims made in lawsuits and arbitrations), related to the construction of the

Cielo apartment complexes located at 6051 University Avenue N.E. in Fridley,

Minnesota, and 5951 University Avenue N.E. in Fridley, Minnesota. (Hereinafter

these apartment complexes will collectively be referred to as the “Cielo Apartment

Complexes”.)

       21.     An actual controversy of a judicial nature exists between the Parties

with respect to their respective rights, obligations, responsibilities, duties, and

interests under the ACIC Policies referenced below. (See Section III below).

       22.     A declaratory judgment would terminate the uncertainty and

controversy with respect to the Parties’ rights, obligations, responsibilities, duties,

and interests under the ACIC Policies referenced below. (See Section III below).

                                 III.   POLICIES

       23.     The following ACIC insurance policies were issued to Benny’s:

policy L072001128 (with a policy period 5/15/2013 to 5/15/2014); policy

L072001128-1 (with a policy period 5/15/2014 to 5/15/2015); policy

L072001128-2 (with a policy period 5/15/2015 to 5/15/2016); policy L072001453

(with a policy period 5/15/2016 to 5/15/2017); policy L072001453-1 (with a


                                          5
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 6 of 31



policy period 5/15/2017 to 5/15/2018); L072001453-2 (with a policy period

5/15/2018 to 5/15/2019); and policy L072001453-3 (with a policy period

5/15/2019 to 5/15/2020). (See Exhibits 1-7 attached to this Complaint.)

       24.    The following ACIC insurance policies were issued to Viking:

policy L072001268 (with a policy period 8/01/2014 to 8/01/2015); policy

L072001268-1 (with a policy period 8/01/2015 to 8/01/2016); policy

L072001268-2 (with a policy period 8/01/2016 to 8/01/2017); policy L072001498

(with a policy period 9/08/2016 to 9/08/2017); and policy L072001498-1 (with a

policy period 9/08/2017 to 9/08/2018). (See Exhibits 8-12 attached to this

Complaint.)

       25.    Even though the ACIC insurance policy issued to Viking, policy

number L072001268-2, had a policy period of 8/01/2016 to 8/01/2017, this policy

was cancelled on September 8, 2016.

       26.    The policies identified in the preceding paragraphs (paragraphs 23 -

25 of this Complaint) shall hereinafter collectively be referred to as the “ACIC

Policies.”

       27.    All of the ACIC Policies referenced above contain a limit of liability

of $1,000,000 each.

       28.    All of the ACIC Policies referenced above are occurrence-based

insurance policies.

       29.    All of the ACIC Policies referenced above have a $1,000 per claim

deductible for property damage.


                                         6
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 7 of 31



      30.    All of the ACIC Policies referenced above were purchased in

Minnesota.

      31.    All of the ACIC Policies referenced above contain Roofing

Limitation endorsement AGL-009 01 11, AGL-132 03-13, AGL-132 08-16, or

AGL-132 09-18.

      32.    AGL-009 01 11 states:

             This insurance does not apply to any claim, loss, costs
             or expenses for “bodily injury,” “property damage” or
             “personal and advertising injury” as a result of any
             operations, from initial inspection and pre-installation
             work to ongoing operations and including completed
             operations, involving any hot tar, wand, sprayed or
             sprayed-on material, torch or heat applications, hot
             membrane roofing or any membrane roofing system
             requiring heat for application.

      33.    AGL-132 03-13 states:

             This insurance does not apply to any claim, loss, costs
             or expense due to “property damage” arising out of
             rain, snow, hail or any combination of these if a
             suitable waterproof temporary covering, able to
             withstand the normal elements and large enough to
             cover the area being worked on, has not been properly
             secured in place. This cover is to be put into place any
             time any insured leaves the job site. Relative to roofing
             operations, the use of tar paper and/or felt paper does
             not constitute suitable waterproof temporary covering.

             Further, this insurance does not apply to any claim,
             loss, costs or expense for “bodily injury,” “property
             damage” or “personal and advertising injury” as a
             result of any operations, from initial inspection and
             pre-installation work to ongoing operations and
             including completed operations, involving any hot tar,
             wand, sprayed or sprayed-on material, torch or heat




                                        7
CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 8 of 31



          applications, hot membrane roofing or any membrane
          roofing system requiring heat for application.

    34.   AGL-132 08-16 states:

          This insurance does not apply to any claim, loss, costs
          or expense due to “property damage” arising out of
          rain, snow, hail or any combination of these if a
          suitable waterproof temporary covering, able to
          withstand the normal elements and large enough to
          cover the area being worked on, has not been properly
          secured in place. This cover is to be put into place any
          time any insured leaves the job site. Relative to roofing
          operations, the use of tar paper and/or felt paper and/or
          underlayment and/or synthetic underlayment does not
          constitute suitable waterproof temporary covering.

          Further, this insurance does not apply to any claim,
          loss, costs or expense for “bodily injury,” “property
          damage” or “personal and advertising injury” as a
          result of any operations, from initial inspection and
          pre-installation work to ongoing operations and
          including completed operations, involving any hot tar,
          wand, sprayed or sprayed-on material, torch or heat
          applications, hot membrane roofing or any membrane
          roofing system requiring heat for application.

    35.   AGL-132 09-18 states:

          This insurance does not apply to any claim, loss, costs
          or expense due to “property damage” arising out of
          rain, snow, hail or any combination of these if a
          suitable waterproof temporary covering, able to
          withstand the normal elements and large enough to
          cover the area being worked on, has not been properly
          secured in place. This cover is to be put into place any
          time any insured leaves the job site. Relative to roofing
          operations, the use of tar paper and/or felt paper and/or
          underlayment and/or synthetic underlayment does not
          constitute suitable waterproof temporary covering.

          Further, this insurance does not apply to any claim,
          loss, costs or expense for “bodily injury,” “property


                                     8
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 9 of 31



             damage” or “personal and advertising injury” that
             results from any operations performed by any insured,
             from initial inspection and pre-installation work to
             ongoing operations and including completed
             operations, where any insured is hired, loaned, leased
             or contracted to install and/or repair a roof involving
             any hot tar, wand, sprayed or sprayed-on material,
             torch or heat applications, hot membrane roofing or
             any membrane roofing system requiring heat for
             application. This endorsement applies to any “bodily
             injury,” “property damage” or “personal and
             advertising injury,” including, but not limited to,
             water-damage resulting from such operations whether
             or not the injury or damage arises from or is caused by
             the heat application.

      36.    Hereinafter the AGL-009 01 11, AGL-132 03-13, AGL-132 08-16,

and AGL-132 09-18 Roofing Limitation endorsements shall collectively be

referred as the “Roofing Limitation Endorsements".

      37.    ACIC policy L072001128 issued to Benny’s with a policy period

5/15/2013 to 5/15/2014, contains exclusion AGL-054 10 10, which states:

      EXCLUSION — MOLD, BACTERIA, VIRUS AND ORGANIC
      PATHOGEN LIABILITY

      This insurance does not apply to claims, loss, costs or expense
      arising from any actual or alleged:

             (1) “bodily injury,” “property damage” or “personal and
             advertising injury;”

             (2) damages for devaluation of property or for the taking, use
             or acquisition or interference with the rights of others in
             property or air space;

             (3) to any loss, cost or expense, including but not limited to
             fines, penalties and attorney fees, arising out of any
             governmental direction or request, or any private party or
             citizen action, that an insured test for, monitor, clean up,


                                       9
CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 10 of 31



             remove, contain, treat, detoxify or neutralize “organic
             pathogens,” or

             (4) to any litigation or administration procedure in which any
             insured may be involved as a party,

      arising directly, indirectly, or in concurrence or in any sequence out
      of actual, alleged or threatened existence, exposure to, discharge,
      dispersal, deposit, release or escape of “organic pathogens,” whether
      or not such actual, alleged or threatened existence, discharge,
      dispersal, release or escape is sudden, accidental or gradual in
      nature.

      In addition, this insurance does not apply to any alleged “bodily
      injury,” “property damage,” “personal and advertising injury,” loss,
      costs or expense including but not limited to fines, penalties and
      attorney fees, arising out of or related to any form of “organic
      pathogens,” whether or not such actual, alleged or threatened
      existence, exposure to, discharge, dispersal, deposit, release or
      escape is negligently or intentionally caused by any person or entity
      and whether or not the liability of any insured is alleged to be direct
      or vicarious. This exclusion also applies whether or not such injury,
      damage, devaluation, cost or expense is expected or intended from
      the standpoint of any insured.

      “Organic pathogen” means any organic irritant or contaminant,
      including but not limited to mold, fungus, bacteria or virus,
      including but not limited to their byproducts such as mycotoxin,
      mildew, biogenic aerosol or scent.

      All other terms and conditions remain unchanged.

      38.    Excluding ACIC policy L072001128 issued to Benny’s with a policy

period 5/15/2013 to 5/15/2014, all of the other ACIC Policies referenced above

(ACIC policy numbers: L072001128-1 (policy period 5/15/2014 to 5/15/2015);

L072001128-2 (policy period 5/15/2015 to 5/15/2016); L072001453 (policy

period 5/15/2016 to 5/15/2017); L072001453-1 (policy period 5/15/2017 to

5/15/2018); L072001453-2 (policy period 5/15/2018 to 5/15/2019); L072001453-3


                                        10
CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 11 of 31



(policy period 5/15/2019 to 5/15/2020); L072001268 (policy period 8/01/2014 to

8/01/2015); L072001268-1 (policy period 8/01/2015 to 8/01/2016); L072001268-2

(policy period 8/01/2016 to 8/01/2017); L072001498 (policy period 9/08/2016 to

9/08/2017); and L072001498-1 (policy period 9/08/2017 to 9/08/2018)), contain

exclusion AGL-054 03 13, which states:

EXCLUSION - MOLD, BACTERIA, VIRUS AND ORGANIC PATHOGEN

                                  LIABILITY

      This insurance does not apply to any claim, loss, costs or expense
      arising from any actual or alleged:

             1. “bodily injury”, “property damage”, “personal and
             advertising injury”;

             2. damages for devaluation of property or for the taking, use
             or acquisition or interference with the rights of others in
             property or air space; or

             3. fines, penalties and attorney fees, arising out of any
             governmental direction or request, or any private party or
             citizen action, that an insured test for, monitor, clean up,
             remove, contain, treat, detoxify or neutralize “organic
             pathogens;” or

             4. litigation or administration procedure in which an insured
             may be involved as a party;

      arising directly, indirectly, or in concurrence or in any sequence out
      of actual, alleged or threatened existence, exposure to, discharge,
      dispersal, deposit, release or escape of “organic pathogens”, whether
      or not such actual, alleged or threatened existence, discharge,
      dispersal, release or escape is sudden, accidental or gradual in
      nature.

      In addition, this insurance does not apply to any alleged “bodily
      injury”, “property damage”, “personal and advertising injury”, loss,
      cost or expense including but not limited to fines, penalties and


                                       11
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 12 of 31



      attorney fees, arising out of or related to any form of “organic
      pathogens’, whether or not such actual, alleged or threatened
      existence, exposure to, discharge, dispersal, deposit, release, or
      escape is negligently or intentionally caused by any person or entity
      and whether or not the liability of any insured is alleged to be direct
      or vicarious.

      This exclusion also applies whether or not such injury, damage,
      devaluation, cost or expense is expected or intended from the
      standpoint of any insured.

      “Organic pathogen” means any organic irritant or contaminant,
      including but not limited to mold, fungus, bacteria or virus,
      including but not limited to their byproducts such as mycotoxin,
      mildew, biogenic aerosol, or scent.

      ALL OTHER           TERMS       AND      CONDITIONS         REMAIN
      UNCHANGED

      39.      Hereinafter the AGL-054 10 10 and AGL-054 03 13 exclusions

referenced and cited above shall collectively be referred to as the “Mold

Exclusions”.

      40.      All the ACIC Policies issued to Benny’s and Viking referenced

above contain COMMERCIAL GENERAL LIABILITY COVERAGE FORM CG

00 01 10 01, and thus have the following language contained in the policies:

      1. Insuring Agreement
      a. We will pay those sums that the insured becomes legally obligated
      to pay as damages because of “bodily injury” or “property damage”
      to which this insurance applies. We will have the right and duty to
      defend the insured against any “suit” seeking those damages.
      However, we will have no duty to defend the insured against any
      “suit” seeking damages for “bodily injury” or “property damage” to
      which this insurance does not apply. We may, at our discretion,
      investigate any “occurrence” and settle any claim or “suit” that may
      result. But:
      (1)     The amount we will pay for damages is limited as described
              in Section III — Limits Of Insurance; and


                                        12
CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 13 of 31



    (2)    Our right and duty to defend ends when we have used up the
           applicable limit of insurance in the payment of judgments or
           settlements under Coverages A or B or medical expenses
           under Coverage C.
    No other obligation or liability to pay sums or perform acts or
    services is covered unless explicitly provided for under
    Supplementary Payments - Coverages A and B.

    b. This insurance applies to “bodily injury” and “property damage”
    only if:
    (1)    The “bodily injury” or “property damage” is caused by an
           “occurrence” that takes place in the “coverage territory”;
    (2)    The “bodily injury” or “property damage” occurs during the
           policy period; and
    (3)    Prior to the policy period, no insured listed under Paragraph
           1. of Section II — Who Is An Insured and no “employee”
           authorized by you to give or receive notice of an
           “occurrence” or claim, knew that the “bodily injury” or
           “property damage” had occurred, in whole or in part. If such a
           listed insured or authorized “employee” knew, prior to the
           policy period, that the “bodily injury” or “property damage”
           occurred, then any continuation, change or resumption of
           such “bodily injury” or “property damage” during or after the
           policy period will be deemed to have been known prior to the
           policy period.

    ***

    2. Exclusions

    This insurance does not apply to:

    ***

    b. Contractual Liability

    “Bodily injury” or “property damage” for which the insured is
    obligated to pay damages by reason of the assumption of liability in
    a contract or agreement. …

    ***

    j. Damage To Property


                                        13
CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 14 of 31




    “Property damage” to:

    ***

    (5) That particular part of real property on which you or any
    contractors or subcontractors working directly or indirectly on your
    behalf are performing operations, if the “property damage” arises out
    of those operations; or

    (6) That particular part of any property that must be restored,
    repaired or replaced because “your work” was incorrectly performed
    on it.

    ***

    k. Damage To Your Product

    “Property damage” to “your product” arising out of it or any part of
    it.

    l. Damage To Your Work

    “Property damage” to “your work” arising out of it or any part of it
    and included in the “products-completed operations hazard”.

    This exclusion does not apply if the damaged work or the work out
    of which the damage arises was performed on your behalf by a
    subcontractor.

    ***

    16. “Products-completed operations hazard”:

    a. Includes all “bodily injury” and “property damage” occurring
    away from premises you own or rent and arising out of “your
    product” or “your work” except:
    (1) Products that are still in your physical possession; or

    (2) Work that has not yet been completed or abandoned. However,
    “your work” will be deemed completed at the earliest of the
    following times:




                                     14
CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 15 of 31



           (a) When all of the work called for in your contract has been
           completed.
           (b) When all of the work to be done at the job site has been
           completed if your contract calls for work at more than one job
           site.
           (c) When that part of the work done at a job site has been put
           to its intended use by any person or organization other than
           another contractor or subcontractor working on the same
           project.

    Work that may need service, maintenance, correction, repair or
    replacement, but which is otherwise complete, will be treated as
    completed.

    ***

    21. “Your product”:
    a. Means:
          (1) Any goods or products, other than real property,
          manufactured, sold, handled, distributed or disposed of by:
                 (a) You;
                 (b) Others trading under your name; or
                 (c) A person or organization whose business or assets
                 you have acquired; and
          (2) Containers (other than vehicles), materials, parts or
          equipment furnished in connection with such goods or
          product.

    b. Includes
           (1) Warranties or representations made at any time with
           respect to the fitness, quality, durability, performance or use
           of “your product”; and
           (2) The providing of or failure to provide warnings or
           instructions.

    ***

    22. “Your work”:
          a. Means:
                (1) Work or operations performed by you or on your
                behalf; and
                (2) Materials, parts or equipment furnished in
                connection with such work or operations.


                                     15
CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 16 of 31



             b. Includes
                    (1) Warranties or representations made at any time
                    with respect to the fitness, quality, durability,
                    performance or use of “your work”, and
                    (2) The providing of or failure to provide warnings or
                    instructions.


      41.    ACIC policy L072001128 issued to Benny’s with a policy period

5/15/2013 to 5/15/2014 contains AGL-048 10 10 which states:

      EXCLUSION — BODILY INJURY AND/OR PROPERTY
      DAMAGE - CLAIMS IN PROCESS

      The following exclusion is added to 2. Exclusions under SECTION
      I - COVERAGE A — BODILY INJURY AND PROPERTY
      DAMAGE LIABILITY.

      This insurance does not apply to:
             1. any loss or claim for damages arising out of or related to
             “bodily injury” or “property damage,’ whether known or
             unknown:
                    a. which first occurred prior to the inception date of
                    this policy; or
                    b. which is, or is alleged to be, in the process of
                    occurring as of the inception date of this policy.
             2. any loss or claim for damages arising out of or related to
             “bodily injury” or “property damage,” whether known or
             unknown, which is in the process of settlement, adjustment or
             “suit” as of the inception date of this policy.

      We shall have no duty to defend or indemnify any insured against
      any loss, claim, “suit” or other proceeding alleging damages arising
      out of or related to “bodily injury” or “property damage,” unless any
      insured can demonstrate this endorsement does not apply.

      42.    Excluding ACIC Policy L072001128 issued to Benny’s with a

policy period 5/15/2013 to 5/15/2014, all of the other ACIC Policies referenced

above (ACIC policy numbers L072001128-1 (policy period 5/15/2014 to




                                       16
CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 17 of 31



5/15/2015); L072001128-2 (policy period 5/15/2015 to 5/15/2016); L072001453

(policy period 5/15/2016 to 5/15/2017); L072001453-1 (policy period 5/15/2017

to 5/15/2018);   L072001453-2     (policy period    5/15/2018 to     5/15/2019);

L072001453-3 (policy period 5/15/2019 to 5/15/2020); L072001268 (policy

period 8/01/2014 to 8/01/2015); L072001268-1 (policy    period   8/01/2015    to

8/01/2016); L072001268-2 (policy period 8/01/2016 to 8/01/2017); L072001498

(policy period 9/08/2016 to 9/08/2017); and L072001498-1 (policy period

9/08/2017 to 9/08/2018)), contain AGL-131 03-13 which states:

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE
      READ IT CAREFULLY

      EXCLUSION - CLAIMS IN PROCESS

      THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED
      UNDER THE FOLLOWING:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART

      The following exclusion is added to 2. Exclusions under SECTION
      I - COVERAGES, COVERAGE A – BODILY INJURY AND
      PROPERTY DAMAGE LIABILITY.
      This insurance does not apply to:
             1. any loss or claim for damages arising out of or related to
             “bodily injury” or “property damage,” whether known or
             unknown:
                    a. which first occurred prior to the inception date of
                    this policy; or
                    b. which is, or is alleged to be, in the process of
                    occurring as of the inception date of this policy.

             2. any loss or claim for damages arising out of or related to
             “bodily injury” or “property damage,” whether known or
             unknown, which is in the process of settlement, adjustment or
             “suit” as of the inception date of this policy.




                                      17
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 18 of 31



      We shall have no duty to defend or indemnify any insured against
      any loss, claim, “suit” or other proceeding alleging damages arising
      out of or related to “bodily injury” or “property damage,” unless any
      insured can demonstrate this endorsement does not apply.

      The following exclusion is added to 2. Exclusions under SECTION
      I — COVERAGES,
      COVERAGE B - PERSONAL AND ADVERTISING INJURY
      LIABILITY:

      This insurance does not apply to:
             1. Any loss or claim for damages arising out of or related to
             “personal and advertising injury,” whether known or
             unknown:
                    a. which first occurred prior to the inception date of
                    this policy; or
                    b. which is, or is alleged to be, in the process of
                    occurring as of the inception date of this policy.
             2. Any loss or claim for damages arising out of or related to
             “personal and advertising injury,” whether known or
             unknown, which is in the process of settlement, adjustment or
             “suit” as of the inception date of this policy.

      We shall have no duty to defend or indemnify any insured against
      any loss, claim, “suit” or other proceeding alleging damages arising
      out of or related to “personal and advertising injury,” unless any
      insured can demonstrate this endorsement does not apply.

      ALL OTHER TERMS AND CONDITIONS OF THE POLICY
      REMAIN UNCHANGED

      43.    The ACIC policies issued to Viking, policy numbers L072001268

(policy period 8/01/2014 to 8/01/2015), L072001268-1 (policy period 8/01/2015 to

8/01/2016), and L072001268-2 (policy period 8/01/2016 to 8/01/2017), contain

exclusion AGL-005 10/10 which states:

      EXCLUSION— INDEPENDENT                    CONTRACTORS            OR
      SUBCONTRACTORS




                                        18
CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 19 of 31



      THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED
      UNDER THE FOLLOWING:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART

      This insurance does not apply to any claims, loss, costs or expense
      arising out of or related to the action(s) or inaction(s) of independent
      contractors or subcontractors by or on behalf of any insured; or for
      the negligent hiring, training, supervision, direction, inspection,
      investigation, management or retention of independent contractors or
      subcontractors on behalf of any insured.

      ALL OTHER TERMS AND CONDITIONS OF THE POLICY
      REMAIN UNCHANGED

      44.    The ACIC policies issued to Viking, policy numbers L072001498

(policy period 9/08/2016 to 9/08/2017); and L072001498-1 (policy period

9/08/2017 to 9/08/2018) contain endorsement AGL-130 09 13 which states:

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE
      READ IT CAREFULLY

      CONDITION - INDEPENDENT                    CONTRACTORS            AND
      SUBCONTRACTORS

      THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED
      UNDER THE FOLLOWING:
      COMMERCIAL GENERAL LIABILITY COVERAGE PART

      The classifications used in this policy containing the words
      “Contractors Subcontracted Work” apply to that portion of the
      operations performed for or on behalf of any insured by independent
      contractor(s) or subcontractor(s). There is no coverage for that
      portion of the operations performed for or on behalf of any insured
      by independent contractor(s) or subcontractor(s) unless Condition A
      or Condition B is met.

      If Condition A or Condition B is not met, then this insurance does
      not apply to any claims, loss, costs or expense arising out of or
      related to the action(s) or inaction(s) of independent contractors or
      subcontractors by or on behalf of any insured; or for the negligent


                                        19
CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 20 of 31



    hiring, training, supervision, direction, inspection, investigation,
    management or retention of independent contractors or
    subcontractors on behalf of any insured.
    Condition A.

    This insurance does not apply to any claim arising from
    subcontracted work unless the insured can demonstrate:

    1) The independent contractor or subcontractor maintains insurance
    in force for his operations with at least the
    following Limits of Liability:
           A. General Aggregate Limit (Other than Products Completed
           Operations) $1,000,000
           Products Completed Operations Aggregate Limit $1,000,000
           Each Occurrence Limit $1,000,000
           B. Or the limits provided by this policy, whichever are less;
           and

    2) A hold harmless agreement in favor of you has been executed
    with the independent contractor or subcontractor, for the their
    negligence or fault, the breach or violation of a statute, ordinance,
    governmental regulation, standard, or rule, or the breach of contract
    of subcontractor, its agent or employee, or any third party under the
    control or supervision of the independent contractor or
    subcontractor; and

    3) You are endorsed to the independent contractor’s or
    subcontractors’s     Commercial General Liability policy as an
    additional insured for the independent contractor or subcontractors
    negligence or fault, the breach or violation of a statute, ordinance,
    governmental regulation, standard, or rule, or the breach of contract
    of subcontractor, its agent or employee, or any third party under the
    control or supervision of the independent contractor or
    subcontractor; and

    4) You will obtain Certificates of Insurance from each independent
    contractor or subcontractor with evidence verifying the requirements
    of paragraphs 1 and 3 above. These certificates must be kept on file
    for a minimum of
    ten years.

    Condition B.




                                     20
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 21 of 31



       If we verify operations were performed by independent contractor(s)
       or subcontractor(s) and they did not meet Condition A. we will use
       the total cost of work performed for you by such independent
       contractor or subcontractor as if it were payroll to calculate the
       appropriate premium for the specific classification based on our rates
       and rules in effect as of the inception date of the policy. It is your
       responsibility to pay any additional premium due.

       45.    All other terms and clauses (including all endorsements and all

exclusions) of the ACIC Policies referenced above and attached as exhibits to this

Complaint are specifically incorporated herein by reference.

       46.    Other terms and clauses of the ACIC Policies referenced above and

attached as exhibits to this Complaint impose certain duties on Viking and

Benny’s and are specifically incorporated herein by reference.

              IV.    UNDERLYING FACTUAL ALLEGATIONS

       47.    On or about June 1, 2014, Cielo Partners I (“CP I”) and HMA

Architects. Ltd. (“HMA”) entered into a contract, pursuant to which HMA agreed

to provide CP I with design and engineering services for the design and

construction of The Cielo Apartment Complex, which consists of 101 apartment

units in a four story building with at grade parking on the first level, located at

6051 University Avenue NE in Fridley, Minnesota. (“Cielo I”).

       48.    On or about August 30, 2014, CP I entered into a separate contract

with Lyon Contracting, Inc. (“Lyon”), pursuant to which Lyon agreed to act as a

general contractor and to select and hire subcontractors to construct Cielo I per

certain plans and specifications.




                                        21
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 22 of 31



        49.   HMA started their work on Cielo I in January, 2014, and Lyon

started its work on Cielo I on or about October 15, 2014.

        50.   Lyon selected and hired subcontractors to construct Cielo I,

including entering into a contract with Greenwald Roofing (“Greenwald”) on or

about January 26, 2015.

        51.   Upon information and belief, it is believed that pursuant to a Plan of

Merger effective March 27, 2019, Greenwald merged with Central Construction

Company, LLC (“Central”), with Central becoming the surviving company; and at

this same time or after this Central amended its name and continued its existence

as Defendant TCRS.

        52.   On or about March 12, 2015, Greenwald (now TCRS) entered into a

subcontract with Viking for Viking to perform all roofing labor at Cielo I

necessary to install a roofing system per certain plan documents, and that Viking’s

work area was described as 422 square feet of roof area.

        53.   After Greenwald (now TCRS) and Viking entered into the contract

described above, Viking entered into a subcontract with Benny’s in which Benny’s

agreed to perform all or a portion of Viking’s work on Cielo I.

        54.   Greenwald (now TCRS), Viking, and Benny’s performed their work

at the Cielo Apartment Complexes between January 26, 2015, and February 4,

2016.

        55.   CP I and CP II allege that Greenwald (now TCRS), Viking, and

Benny’s did not follow HMA’s plans and specifications.


                                        22
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 23 of 31



       56.    Upon information and belief Viking and Benny’s only performed

work on Cielo I.

       57.    Cielo I was substantially completed in January 2016.

       58.    In August of 2017 a tenant in Unit 425 of the Cielo I apartment

complex complained of an odor in the unit. Investigation ensued after this and as a

result CP I made allegations of significant construction defects with the roof of the

apartment complex, and corresponding moisture and/or mold issues.              More

specifically CP I alleged that “there was moisture in the roof system designed by

HMA and constructed by Lyon and Lyon’s subcontractors.”

       59.    On or about July 11, 2016, Cielo Partners II (“CP II”) and HMA

entered into another contract pursuant to which HMA agreed to provide CP II with

design and engineering services for the design and construction of The Cielo

Phase II Apartment Complex, which consists of 101 apartment units located at

5951 University Avenue NE in Fridley “that is based on the prototype design of

the Cielo Phase 1 project [with m]inor modifications [] to various unit types with

additional changes to the center core of the facility.”

       60.    On or about July 21, 2016, CP II entered into a separate contract

with Lyon, pursuant to which Lyon agreed to act as a general contractor and to

select and hire subcontractors to construct Cielo II per certain plans and

specifications.

       61.    HMA started its work in March 2016, and Lyon started its work in

July 2016.


                                          23
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 24 of 31



       62.    Lyon selected and hired subcontractors to construct Cielo II.

       63.    Cielo II was substantially completed in September 2017.

       64.    CP I and CP II allege that during a May 6, 2019, inspection of the

Roofs on Cielo I and on Cielo II, it was discovered that the roof on Cielo II

allegedly had unacceptable levels of moisture and resultant moisture and/or mold

damage.

       65.    Upon information and belief Viking and Benny’s did not perform

work on Cielo II.

       66.    CP I and CP II, the owners of the Cielo Apartment Complexes,

commenced a lawsuit in Anoka County Minnesota State District Court titled Cielo

Partners, LLC, and Cielo Partners II, LLC v. HMA Architects, Ltd., Murray A.

Mack, et al., State Court Case No.: 02-CV-18-7045 (“Cielo Lawsuit” – See

Exhibit 13 (Cielo Partners I LLC and Cielo Partners II Amended Complaint).

       67.    CP I’s and CP II’s claims in the Cielo Lawsuit were based in Breach

of Contract, Breach of Warranty, and Negligence.

       68.    Upon information and belief Viking and Benny’s were never made

parties to the Cielo Lawsuit.

       69.    Upon information and belief this lawsuit was partially settled in mid

to late 2019 (“Cielo Partial Settlement”).

       70.    TCRS, Greenwald, Central, Viking, and Benny’s were not a party to

the Cielo Partial Settlement.




                                         24
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 25 of 31



       71.    In the Cielo Partial Settlement, CP I and CP II reserved their claims

against these parties (specifically including claims against Viking and Benny’s),

and any other entity or person that was not a party to the Cielo Partial Settlement.

       72.    CP I and/or CP II also commenced an arbitration action in the

American Arbitration Association against TCRS, Greenwald, Central, Viking, and

Benny’s titled Cielo Partners, LLC, v. Twin Cities Roofing & Supply, LLC,

Greenwald Roofing & Sheet Metal, LLC, Central Construction Company, LLC,

Viking Roofing & Remodeling LLC, and Benny's Roofing LLC, AAA Arbitration

Case No.: 01-19-0002-3335, “Cielo Arbitration”. (See Exhibit 14 - Cielo

Partners LLC Second Amended Demand for Arbitration).

       73.    CP I’s and/or CP II’s claims in the Cielo Arbitration were based in

Breach of Contract, and Negligence.

       74.    In both the Cielo Lawsuit and the Cielo Arbitration, CP I and/or CP

II made allegations of defective roof design and/or installation that caused

significant water damage and/or mold damage to the apartment building; and CP I

and CP II allege they are entitled to over $8 Million in damages for the cost of

replacing the roofing, repairing water damage, and diminution in value to the

Cielo Apartment Complexes.

       75.    Additionally, TCRS instituted a lawsuit in in Anoka County

Minnesota State District Court against Viking & Benny’s on or about March 17,

2020, titled Twin Cities Roofing & Supply, LLC, v. Viking Roofing & Remodeling,




                                         25
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 26 of 31



LLC and Benny’s Roofing LLC – “TCRS Lawsuit”. (See Exhibit 15 - Twin Cities

Roofing & Supplies Summons and Complaint).

         76.   In the TCRS Lawsuit, TCRS made claims against Viking and

Benny’s deriving, arising, and/or flowing from the claims made against TCRS by

CP I and CP II in the Cielo Lawsuit and the Cielo Arbitration.

         77.   Hereinafter the matters referenced in Exhibits 13, 14, and 15 to this

Complaint will collectively be referred to as the “Actions”.

         78.   Upon information and belief, the damages alleged at Cielo I in the

Actions and matters referenced in this Complaint began occurring sometime

before September 2016.

         79.   Upon information and belief, the damages alleged at Cielo I in the

Actions and matters referenced in this Complaint began occurring shortly after

February 4, 2016.

         80.   Upon information and belief, the membrane seams of the roofs in

question at the Cielo Apartment Complexes were heat applied, and this work was

done by Viking and/or Benny’s.

         81.   Upon information and belief, the damages at the Cielo Apartment

Complexes involve and/or arise out of at least in part mold damage.

         82.   On October 29, 2019, ACIC sent a Reservations of Rights Letter to

Viking. (See Exhibit 16 attached to this Complaint - Viking ROR Letter 10-29-

2019).




                                         26
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 27 of 31



      83.    On April 2, 2020, ACIC Sent a Declination of Coverage Letter to

Benny’s (See Exhibit 17 attached to this Complaint – Benny’s Declination of

Coverage Letter 4-2-2020).

      84.    On May 6, 2020, ACIC’s attorney on behalf of ACIC sent a

Supplemental Reservations of Right Letter to Viking. (See Exhibit 18 attached to

this Complaint - Supplemental Reservations of Right Letter to Viking 5-6-2020).

                 V.     CLAIMS AND CAUSES OF ACTION

      85.    This is an action for declaratory judgment pursuant to sections 2201

and 2202 of Title 28 of the United States Code, and Federal Rule of Civil

Procedure 57.

      86.    The purpose of this declaratory judgment action is to determine

questions of actual controversy between the Parties to this action, and to obtain a

declaration of the rights and other legal relations of ACIC and the Parties to this

action.

      87.    The ACIC Policies referenced above do not provide coverage for

any of the claims asserted against Viking and Benny’s, or any other party, in the

Actions and matters referenced in this Complaint pertaining to the Cielo

Apartment Complexes pursuant to the Roofing Limitation Endorsements in the

ACIC Policies issued to Viking and Benny’s because the membrane seams of the

roofs in question at the Cielo Apartment Complexes were heat applied.

      88.    The ACIC Policies referenced above do not provide coverage for

any of the claims asserted against Viking and Benny’s, or any other party, in the


                                        27
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 28 of 31



Actions and matters referenced in this Complaint pertaining to the Cielo

Apartment Complexes pursuant to the Mold Exclusions in the ACIC Policies

issued to Viking and Benny’s because the damages at the Cielo Apartment

Complexes involve and/or arise out of at least in part mold damage.

       89.    Based on the “your work” and “your product” exclusions in the

ACIC policies issued to Viking and Benny’s there is no indemnity owed to either

Viking or Benny’s, or any other party, by ACIC for the repair and replacement of

work done by Viking and Benny’s at the Cielo Apartment Complexes.

       90.    All of the ACIC Policies referenced above that were issued in or

after September 2016 do not provide coverage for the claims referenced in the

Actions and matters above at the Cielo Apartment Complexes pursuant to AGL-

131 03-13, the CLAIMS IN PROGRESS exclusion, which is included in all of the

ACIC Policies referenced above issued in or after September 2016, because the

applicable damages alleged in the Actions and matters referenced in this

Complaint began occurring sometime before September 2016.

       91.    ACIC also incorporates by reference its claims positions set forth in

Exhibits 16, 17, and 18 to this Complaint for Declaratory Judgment.


                             PRAYER FOR RELIEF

       WHEREFORE Plaintiff ACIC respectfully requests that this Court

adjudicate the rights and responsibilities of the Parties with respect to the subject

ACIC Policies in the Actions and matters referenced in this Complaint pertaining




                                         28
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 29 of 31



to the Cielo Apartment Complexes, and further asks the Court for the following

relief:

          1)   Plaintiff ACIC seeks a declaration that ACIC owes no duty to defend

Viking and/or Benny’s and/or any other party in the Actions and matters

referenced in this Complaint.

          2)   Plaintiff ACIC also seeks a declaration that ACIC has no duty to pay

any indemnity arising out of any of the claims in the Actions and matters

referenced in this Complaint pertaining to the Cielo Apartment Complexes.

          3)   Plaintiff ACIC also seeks a declaration that none of the ACIC

Policies referenced above provide any coverage for any of the claims asserted

against Viking and Benny’s, or any other party, in the Actions and matters

referenced in this Complaint pertaining to the Cielo Apartment Complexes

pursuant to the Roofing Limitation Endorsements contained in the ACIC Policies

issued to Viking and Benny’s.

          4)   Plaintiff ACIC also seeks a declaration that none of the ACIC

Policies referenced above provide any coverage for any of the claims asserted

against Viking and Benny’s, or any other party, in the Actions and matters

referenced in this Complaint pertaining to the Cielo Apartment Complexes

pursuant to the Mold Exclusions contained in the ACIC Policies issued to Viking

and Benny’s.

          5)   Plaintiff ACIC also seeks a declaration that there is no coverage for

any of the claims referenced in the Actions and matters above at the Cielo


                                         29
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 30 of 31



Apartment Complexes under ACIC policy L072001128 issued to Benny’s with a

policy period 5/15/2013 to 5/15/2014 because there was not an occurrence during

the policy period of this policy.

       6)     Plaintiff ACIC also seeks a declaration that there is no coverage for

any of the claims referenced in the Actions and matters above at the Cielo

Apartment Complexes under the ACIC policies issued to Benny’s, policy numbers

L072001453 (policy period 5/15/2016 to 5/15/2017); L072001453-1 (policy

period 5/15/2017 to 5/15/2018); L072001453-2 (policy period 5/15/2018 to

5/15/2019); and L072001453-3 (policy period 5/15/2019 to 5/15/2020), because

all of these policies contain AGL-131 03-13, the exclusion for claims in process,

and the applicable damages alleged in the Actions and matters referenced in this

Complaint at the Cielo Apartment Complexes had already begun to occur prior to

the policy periods of these policies.

       7)     Plaintiff ACIC also seeks a declaration that there is no coverage for

any of the claims referenced in the Actions and matters above at the Cielo

Apartment Complexes under the ACIC policies issued to Viking, policy numbers

L072001268-2 (policy period 8/01/2016 to 8/01/2017); L072001498 (policy

period 9/08/2016 to 9/08/2017); and L072001498-1 (policy period 9/08/2017 to

9/08/2018), because all of these policies contain AGL-131 03-13, the exclusion for

claims in process, and the applicable damages alleged in the Actions and matters

referenced in this Complaint at the Cielo Apartment Complexes had already begun

to occur prior to the policy periods of these policies.


                                          30
 CASE 0:20-cv-01217-DWF-ECW Document 1 Filed 05/20/20 Page 31 of 31



      8)     Plaintiff ACIC also seeks a declaration that there is no coverage for

Viking for any of the claims referenced in the Actions and matters above at the

Cielo Apartment Complexes under the ACIC policies issued to Viking because the

only ACIC policies issued to Viking where there was potentially an occurrence

and where the exclusion for claims in process would not apply, contained an

exclusion for the work of subcontractors.

      9)     Plaintiff ACIC also seeks a declaration ACIC shall have no

obligation to pay any judgment obtained against Viking and/or Benny’s, or any

other party, based on the allegations and causes of action set forth in the Actions

and matters referenced in this Complaint and pertaining to the Cielo Apartment

Complexes.

      10)    Plaintiff ACIC also requests such other and further relief to Plaintiff

ACIC as the Court deems just and equitable.


                                     MEAGHER + GEER

Dated: May 20, 2020                 s/ Aaron M. Simon
                                    Aaron M. Simon (#0331132)
                                    Meagher + Geer, PLLP
                                    33 South Sixth Street
                                    Suite 4400
                                    Minneapolis, MN 55402
                                    Phone (612) 337-9658
                                    Fax (612) 877-3058
                                    asimon@meagher.com
                                    Attorneys for Plaintiff Atlantic Casualty
                                    Insurance Company




                                        31
